Citation Nr: 9905341	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-42 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945.  The appellant is the widow of the veteran.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

The appellant's claim was remanded by the Board for further 
development in January 1998.  It was returned to the Board in 
December 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.
 
2.  At the time of the veteran's death in September 1995, 
service connection was in effect for the residuals of a shell 
fragment wound of the left foot, evaluated as 30 disabling.

3.  The veteran's death was due to a massive myocardial 
infarction secondary to arteriosclerosis, hypertension and 
hypercholesterolemia.

4.  None of the disorders implicated in the veteran's death 
was present until years after the veteran's discharge from 
service, nor were any of the disorders etiologically related 
to service, or to the veteran's service-connected residuals 
of a left foot shell fragment wound.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for cause of a veteran's death is 
warranted if a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312. 

The sole basis of the appellant's claim is that the veteran's 
service-connected shell fragment wound residuals played a 
material causal role in the veteran's death.  The record 
contains medical evidence supporting this contention; 
therefore, the Board has found the appellant's claim to be 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The Board notes that there is no indication in the medical 
evidence that service connection is warranted for the cause 
of the veteran's death on any basis other than that advanced 
by the appellant.  

With respect to the appellant's contention that the veteran's 
service-connected shell fragment wound residuals played a 
material causal role in his death, the Board notes that the 
veteran's service medical records show that in February 1945, 
he sustained multiple, perforating, shell fragment wounds of 
the left foot.  He required lengthy treatment for the wounds.  
The final diagnosis in September 1945 was limitation of 
motion of the second, third, fourth and fifth toes, left, 
secondary to compound, comminuted fractures of the proximal 
phalanges and second toe metatarsal. 

After his separation from service, the veteran filed a claim, 
in September 1945, for service connection for left foot shell 
fragment wound residuals.  In October 1945, the RO granted 
service connection for the veteran's left foot shell fragment 
wound residuals, and assigned a 30 percent rating, effective 
from September 1945.

Service medical records and the post-service medical evidence 
dated prior to the veteran's death are negative for any 
evidence of an anxiety disorder or any other psychiatric 
disorder.  

The terminal hospital summary indicates that in September 
1995, the veteran was transported to the emergency room of 
Mercy Hospital in cardiogenic shock following a massive 
myocardial infarction.  His history was noted to be 
significant for coronary artery disease, hyperlipidemia and 
hypertension, as well as for stress from WWII shrapnel 
wounds.  Despite all treatment, he died three days after 
admission.  The final diagnoses were massive inferior and 
posterior myocardial infarction, coronary artery disease, 
congestive heart failure, acute ischemic cerebral vascular 
accident with right hemiparesis, chronic obstructive 
pulmonary disease, hyperlipidemia, and shrapnel wounds to 
legs.  The terminal hospital summary was prepared by Dale W. 
Heeres, M.D.

During the terminal hospitalization, Carl J. Gebuhr, M.D. was 
consulted because of the veteran's cardiogenic shock.  The 
report of this consultation indicates that the veteran's 
history apparently was only significant for coronary artery 
disease; however, the consultant also noted that the veteran 
was in no condition to give any type of meaningful history.

According to the certificate of death, the veteran died in 
September 1995 at the age of 75 from a massive myocardial 
infarction secondary to arteriosclerosis, hypertension and 
hypercholesterolemia.  Osteoarthritis and shell fragment 
wounds were listed as conditions that contributed to the 
cause of death, but did not result in the underlying cause.  
An autopsy was not performed.  Neither anxiety nor any other 
psychiatric disorder was listed in the death certificate.  
The death certificate was signed by Dale W. Heeres, M.D.

In an October 1995 letter, Dr. Heeres stated that it was his 
opinion that the shell fragment injuries the veteran 
experienced in service significantly contributed to his 
anxiety and arteriosclerosis and at least as likely as not 
contributed to the veteran's death.

In April 1996, Dr. Heeres reported that the veteran had been 
under the care of their office since December 1960, and that 
he was aware of the appellant's claim for VA benefits.  Dr. 
Heeres noted that the veteran did not frequently seek medical 
treatment for his shell fragment wounds, although the veteran 
did mention periodically that he had on-going pain, which 
caused him to be nervous.  Dr. Heeres indicated that it was 
his opinion that pain associated with the shell fragment 
injuries significantly contributed to the veteran's anxiety 
and arterial sclerosis and that it was at least as likely as 
not that the shell fragment injuries contributed to his 
untimely death.

In April 1996, Daniel L. West, M.D., reported in response to 
the appellant's request for an opinion regarding a 
relationship between the veteran's shell fragment wound 
residuals and his coronary disease, that he did not believe 
that there was a relationship between the two.  With respect 
to the concern that the stress related to his long-standing 
pain related to his injury may have led to premature coronary 
disease, Dr. West stated that he did not believe that there 
was sufficient evidence to support that assumption.

The claims file was forwarded to a VA psychiatrist in July 
1998 for an opinion as to whether it was likely, not likely 
or about as likely as not that the shell fragment wound 
residuals caused or chronically worsened a psychiatric 
disorder.  The VA psychiatrist reviewed the claims file.  He 
noted that the veteran's death certificate made no reference 
to anxiety or a nervous disorder as a contributory cause of 
the veteran's death.  The VA psychiatrist stated that he 
reviewed the statements made by Dr. Heeres and by the 
veteran's widow that in their opinion, chronic pain and 
nervous anxiety contributed to the veteran's coronary artery 
disease.  He noted that neither Dr. Heeres nor the veteran's 
widow provided subjective symptomatology or objective 
observations upon which their conclusions of nervous anxiety 
were made.  Nowhere in the review of the record did the VA 
psychiatrist find any indication that a determination of a 
nervous disorder or anxiety had been established.  It was the 
opinion of the VA psychiatrist that it was not likely that 
the veteran's service-connected shell fragment wound 
residuals caused or chronically worsened a psychiatric 
disorder, and that no psychiatric disorder had been 
determined or established.

The claims file was also forwarded to the chief of cardiology 
at a VA medical center in September 1998 for an opinion.  The 
VA cardiologist noted that a careful review of the veteran's 
records revealed no evidence to support, nor data to confirm, 
any linkage between the injury to the veteran's left lower 
extremity incurred in 1945 and the subsequent limp and 
discomfort that he experienced, and his cardiovascular 
disease and subsequent death in September 1995.

The Board notes that the medical evidence supportive of the 
appellant's claim is limited to the documents prepared by Dr. 
Heeres.  The Board has found the evidence supportive of the 
claim to be of limited probative value.  

In this regard, the Board notes that in the certificate of 
death, Dr. Heeres stated that the shell fragment wound 
residuals were a contributory cause of the veteran's death, 
unrelated to the immediate cause of the veteran's death.  Dr. 
Heeres has provided no explanation for this opinion, nor has 
he provided any evidence to support this opinion.  The record 
contains no other evidence suggesting that the shell fragment 
wound residuals were a contributory cause of the veteran's 
death.  Moreover,
in his subsequent correspondence, Dr. Heeres essentially 
expressed his opinion that the shell fragment wound residuals 
contributed to the veteran's fatal cardiovascular disease.  
In essence, Dr. Heeres changed his theory from one of the 
shell fragment wound residuals being a contributory cause 
unrelated to the fatal cardiovascular disease to one of a 
causal relationship between the shell fragment wound 
residuals and the fatal heart disease.  Therefore, it would 
appear that Dr. Heeres no longer believes that the shell 
fragment wound residuals were a contributory cause, as 
opposed to an immediate cause of the veteran's death.

Dr. Heeres has explained his revised opinion by indicating 
that stress associated with pain from the shell fragment 
wound residuals contributed to an anxiety disorder and the 
fatal heart disease.  Although Dr. Heeres noted in the 
terminal hospital summary that the veteran had a history of 
stress associated with his shell fragment wounds, no stress 
or psychiatric disorder was among the final diagnoses, Dr. 
Heeres did not list any psychiatric disorder in the 
certificate of death, and he has not provided any clinical 
records showing that the veteran was ever found to have a 
psychiatric disorder or that he ever complained of stress.  
Moreover, Dr. Heeres has neither provided nor cited any 
scientific evidence supportive of his opinion.  

In essence, Dr. Heeres has provided inconsistent opinions 
concerning the role of the veteran's shell fragment wounds in 
his death and he has provided no evidence supportive of 
either opinion.     .

The Board further notes that the appellant has been requested 
to identify additional medical evidence supportive of her 
claim, but she has failed to do so.

The evidence against the appellant's claim includes the 
statement of Dr. West.  The record reflects that Dr. West had 
followed the veteran for cardiovascular disease.  Dr. West 
affirmatively stated that there was insufficient evidence to 
support the alleged causal relationship between the veteran's 
shell fragment wound residuals and his fatal heart disease.

The evidence against the claim also includes the recent VA 
medical opinions.  These opinions were provided by 
specialists in psychiatry and cardiology and were based upon 
a review of the evidence of record.  The VA psychiatrist 
explained why he did not find the statements of the appellant 
and Dr. Heeres to be persuasive and he noted the absence of 
any other evidence in the record of any psychiatric disorder.  
The VA cardiologist noted the absence of any evidence in the 
record of a relationship between the veteran's shell fragment 
wound residuals and his fatal cardiovascular disease.  The 
Board notes that both of these opinions are consistent with 
the evidence of record.  Therefore, the Board has found these 
opinions to be persuasive.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the claim.








ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

